359 A.2d 651 (1976)
Francis M. SHAW d/b/a Wallingford Gas & Oil
v.
Alton BARROWS, Admr. of the Estate of Michelle Barrows, et al., and Adirondack Bottled Gas Corporation of Hudson Falls, et al.
No. 168-75.
Supreme Court of Vermont.
June 1, 1976.
J. Fred Carbine, Jr., Rutland, for plaintiff.
Webber & Costello, Rutland, for Adirondack Bottled Gas Corp. of Hudson Falls, Home Gas Corp. of Housatonic, and Adirondack Bottled Gas of Fairlee.
Before BARNEY, C. J., and SMITH, DALEY, LARROW and BILLINGS, JJ.
PER CURIAM.
The parties in this case came to the lower court seeking a clarification and declaration of legal rights and relationships existing between them, a remedy authorized by law. See 12 V.S.A. § 4711. The purpose of a declaratory judgment is to enunciate, so far as is requested and appropriate, the rights of the parties. Graves v. Town of Waitsfield, 130 Vt. 292, 292 A.2d 247 (1972). Clarification was not forthcoming and the entitlement to declaration *652 was not carried out. The matter must be reversed and remanded for a proper resolution of the issues because of errors in both the determination of the facts and the failure to properly apply the proper postulates of the law.
Reversed and remanded.